Citation Nr: 1530942	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1963 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2013, the Veteran and his wife appeared at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is included in the claims file.

This case was previously before the Board in November 2014, when it was remanded for further development, specifically to obtain an expert opinion with regard to the Veteran's assertions.  The opinion was obtained in April 2015.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam or in the Demilitarized Zone (DMZ) in the Republic of Korea after April 1, 1968.

2. The Veteran's prostate cancer has not been shown to be related to his military service, to include any medical condition therein.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2012, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination because his prostate cancer was manifested more than 30 years after service and has not been shown to be related to his service or to any medical conditions therein.  An expert medical opinion without examination was obtained in April 2015 to address medical research and contentions submitted by the Veteran.  There is no argument or indication that the pinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Exposure to herbicides may also be presumed if a claimant served during the period between April 1, 1968, and August 31, 1971, in a unit that as determined by the Department of Defense operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  A Veteran who was presumed exposed to herbicides is entitled to service connection for prostate cancer, in addition to other disabilities, as a result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran does not contend that he served in the Republic of Vietnam.  Rather, he served in the Republic of Korea, but as noted above, the dates of his military service were prior to April 1, 1968, so there is no presumption of service connection for prostate cancer based on exposure to herbicides in the Korean DMZ.

The Board acknowledges the Veteran's statement in the Notice of Disagreement submitted in January 2013 that a defoliant was sprayed in the DMZ while he was present.  While the Veteran is competent to provide evidence to events he witnessed, he is not shown to be in a position to know the nature of the defoliant sprayed, to include whether it was of the type of herbicides used in Vietnam and popularly referred to as Agent Orange.  Without proof that there was actual exposure to such an herbicide, there is no reason to further develop the presumptive aspect of the claim.

The Veteran was diagnosed in service in July 1966 with urethritis as a result of an infection with gonorrhea.  The service treatment records do not show any complaints, symptoms, treatment, or diagnosis of any prostate-related condition, to include prostate cancer, nor has the Veteran asserted that any such condition was manifested in service.  

At the June 2013 hearing held by the DRO, the Veteran submitted a document referencing a medical study conducted by the University of Michigan to determine if there was any link between gonorrhea and prostate cancer.  Specifically, the article described a finding that men who have had gonorrhea, especially African American men, were more likely to be diagnosed with prostate cancer.  Based on this submission, the Board remanded the claim in November 2014 for an expert opinion.

The April 2015 expert opinion noted that the article submitted by the Veteran had specifically said that no "direct link" had been found between gonorrhea and prostate cancer.  In addition, the expert noted that the most recent research by the American Cancer Society had stated that the cause of prostate cancer had not been established.  Based on this information, the expert stated that the Veteran's prostate cancer was less likely than not linked to his single incident of gonorrhea in service.

The Board has likewise reviewed the article submitted by the Veteran in June 2013 and finds the following statements significant:  "Our results suggest gonorrhea may play a role in the development of prostate cancer in African-American men. Although we are unable to show that gonorrhea directly causes prostate cancer, we suspect the inflammatory effect of the gonorrhea infection may trigger pre-existing cancerous cells to multiply."  Given the equivocal nature of the statements, specifically words like "suggest," "may play a role," "suspect," and "may trigger," the Board cannot afford this study any evidentiary weight.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.) 

Notably, with the exception of the article regarding the University of Michigan study, which did not specifically address the facts of the Veteran's case, the Veteran has not been able to provide any evidence or medical opinion which supports his claim.  In his testimony at the hearing before the DRO, the Veteran provided evidence regarding the diagnosis of his prostate cancer in 2011 and its current severity, with metastasis to his bladder, soft tissue, and skeletal structure.  However, the only link to service he was able to provide was that based on his diagnosis of gonorrhea in service and the study.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a link to service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).

Based on the evidence set forth above, it is not shown that the Veteran's current prostate cancer began in service, is the result of any medical condition incurred in service, to include gonorrhea, is the result of any toxic exposure in service, or is otherwise related to the Veteran's military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


